USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
KIM BROWN TERRY. DOC #
DATE FILED: _ 3/9/2020
Plaintiff,
-against- 19 Civ. 10447 (AT)
SEBELA PHARMACEUTICALS, INC. and ORDER

BRAINTREE LABORATORIES INC.,

Defendants.
ANALISA TORRES, District Judge:

 

 

The initial pretrial conference will be held telephonically. Accordingly, the parties are
directed to call chambers at (212) 805-0293 on March 18, 2020, at 11:00 a.m. with all parties on
the line.

SO ORDERED.

Dated: March 9, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
